Exhibit 10.17


Execution Version

AMENDMENT TO THE JOINT DEVELOPMENT AGREEMENT
(EAST TEXAS/NORTH LOUISIANA)
This Amendment to the Joint Development Agreement (the “Amendment”) is entered
into on October 14, 2014 (the “Execution Date”) between BG US Production
Company, LLC, a Delaware limited liability company (“BG”), and EXCO Operating
Company, LP, a Delaware limited partnership (“EOC”). BG and EOC are referred to
herein collectively as the “Parties” and each individually as “Party.”
RECITALS
WHEREAS, the Parties and EXCO Production Company, LP (which entity merged into
EOC and terminated its separate existence) entered into that certain Joint
Development Agreement dated August 14, 2009, which covers the joint development
of certain oil and gas assets, as amended by amendment dated May 19, 2010, by
amendment dated February 1, 2011, and by amendment dated February 14, 2013 (as
so amended, the “JDA”); and
WHEREAS, the Parties desire to amend the JDA in accordance with the provisions
of this Amendment;
NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
1.
Definitions and References. Capitalized terms used in this Amendment and not
otherwise defined herein have the meanings given such terms in the JDA.
Sections, Articles, Appendices, Exhibits, Schedules and subsections referred to
herein refer to such Sections, Articles, Appendices, Exhibits, Schedules and
subsections of the JDA unless the context expressly states otherwise.

2.
JDA Amendment. The JDA is hereby amended as follows:

(a)
Section 3.5(b)(iii) shall be deleted in its entirety and replaced with the
following:

“(iii)
solely with respect to those After Acquired Units for which EXCO or any
Affiliate of EXCO serves as Party Operator under the relevant Joint Development
Operating Agreement, upon a change in Control of the ultimate parent company of
EXCO (but excluding a change in Control resulting from a management-led buyout
of the public share ownership of such Person and the conversion of such Person
to a privately-held Person). Party Operator will be required to resign with
respect to operatorship of After Acquired Units within ten (10) days from the
election of BG to acquire operatorship or to nominate a third party to serve as
operator, effective as of the date BG or such third party actually acquires or
assumes operatorship. BG’s election to acquire operatorship or to nominate a
third party to serve as operator of After


Page 1



--------------------------------------------------------------------------------



Acquired Units must be made within six (6) months following the applicable
change in Control, with operatorship to transfer on a date elected by BG no
later than twelve (12) months following BG’s election (i.e., within a total
maximum time period of eighteen (18) months following the applicable change in
Control). Party Operator shall support BG or its nominee in the election of the
new Party Operator following Party Operator’s resignation.”
(b)
Section 3.6(c) shall be amended by deleting such section in its entirety and
replacing it with the following:

“(c)
Joint Development Operator may be removed under the following circumstances:

(i)
by the affirmative vote of the Development Parties, other than Joint Development
Operator and its Affiliates, holding a majority of the Participating Interest
held by such Development Parties: (A) if there is a Change in Control of Joint
Development Operator, provided that such vote is taken by the latter of (I)
ninety (90) days after such Change in Control, or (II) ninety (90) days
following the delivery of notice to such Development Parties of such Change in
Control, such notice to be delivered only after the Change in Control has
occurred; or (B) for good cause, provided that in the case of removal for good
cause, such vote shall not be deemed effective until a written notice has been
delivered to Joint Development Operator by another Party detailing the alleged
default and Joint Development Operator has failed to cure the default within
thirty (30) days from its receipt of the notice or, if the default concerns an
operation then being conducted, within forty-eight (48) hours of its receipt of
the notice; or

(ii)
by the affirmative vote of the Development Parties holding a majority of the
Participating Interest in the event that Joint Development Operator’s and its
Affiliates’ aggregate Participating Interest falls below twelve and a half
percent (12.5%), provided that such vote is taken by the latter of (A) ninety
(90) days after the decrease in the Participating Interest held by such Joint
Development Operator and its Affiliates’ past such threshold has occurred or (B)
ninety (90) days following the delivery of notice to such Development Parties of
such decrease past such threshold, such notice to be delivered only after such
decrease past such threshold has occurred.

For purposes hereof, “good cause” shall mean not only gross negligence and
willful misconduct, but also the material breach of or inability to meet the
standards of operation contained in Section 3.3, or a material failure or
inability of a Party Operator to perform its obligations under the relevant
Joint Development Operating Agreement. As used herein, “gross negligence” and
“willful misconduct” shall include material unlawful acts committed by an
operator of which such operator had actual knowledge

Page 2



--------------------------------------------------------------------------------



at the time in question. Notwithstanding anything to the contrary herein, (I) if
there is a dispute as to whether a condition resulting in good cause to remove a
Party Operator has occurred, or whether such condition has been cured, such
Party Operator shall continue to serve and discharge its duties in such capacity
until the dispute has been resolved in accordance with Section 13.2, and (II) a
change of a corporate name or structure of a Party Operator or Transfer of a
Party Operator’s interest to another direct or indirect Wholly-Owned Affiliate
of the same ultimate parent company shall not be the basis for removal of such
Party Operator.


During the term of this Agreement, for avoidance of doubt, as between the
Parties, the provisions of this Section 3.5(b) and Section 3.5(c) shall be in
lieu of any provisions in any Joint Development Operating Agreement for the
removal or resignation of the operator thereunder.”
(c)
Section 3.8 shall be deleted in its entirety and replaced with the following:

“Secondees. Notwithstanding the terms of any Applicable Operating Agreement to
the contrary, BG shall have the right to place Secondees within the organization
of EXCO and/or its Affiliates while any such Persons are serving as Joint
Development Operator or Party Operator hereunder, all as set forth in Exhibit
“C” attached to the Appalachia LLC Agreement and subject to the terms of such
agreement. Notwithstanding anything in the Appalachia LLC Agreement to the
contrary, the terms of (i) Section 2.11(g), Section 2.11(h) and Section 2.11(i)
of the Appalachia LLC Agreement, (ii) Exhibit “C” attached to the Appalachia LLC
Agreement, (iii) the Secondment Agreements (as defined in the Appalachia LLC
Agreement), and (iv) any defined terms used in the foregoing Sections or Exhibit
“C” of the Appalachia LLC Agreement (A) shall survive the dissolution of EXCO
Resources (PA), LLC and the termination of the Appalachia LLC Agreement and (B)
shall continue to apply with respect to EXCO and BG, regardless of whether BG
possesses any Percentage Interest (as defined in the Appalachia LLC Agreement),
in each case, for so long as EXCO and/or its Affiliates are serving as Joint
Development Operator or Party Operator hereunder.”
(d)
Section 3.10(a) shall be amended by:

(1) changing the Section references of Sections 3.10(a)(xiii) and 3.10(a)(xiv)
to Sections 3.10(a)(xix) and 3.10(xx), respectively, and adding the phrase
“without being limited by the duplication, specificity or limitations of any
other items listed in this Section 3.10(a),” at the beginning of new Section
3.10(a)(xix),
(2) adding the following Sections 3.10(a)(xiii), 3.10(a)(xiv), 3.10(a)(xv),
3.10(a)(xvi), 3.10(a)(xvii) and 3.10(a)(xviii):
“(xiii)
within three (3) weeks from the end of each Calendar Quarter, a schedule showing
the working interest and net revenue interests (including net working interest,
royalty, overriding royalty, etc.) of


Page 3



--------------------------------------------------------------------------------



BG (and its Affiliates) in each well (showing separately any percentage interest
held indirectly by BG (and its Affiliates) as a member of some other Person) as
of the end of such Calendar Quarter;
(xiv)
on or before the 15th of each month preceding an obligation or expiration month,
the monthly lease maintenance calendars (payments, extensions and expirations)
with land recommendations;

(xv)
copies of all raw microseismic and seismic data, including reprocessing and
interpretative data, analysis and reports for the East Texas/North Louisiana
Area that (A) are in the possession of the Joint Development Operator or Party
Operator, as applicable, (B) are not subject to Third Party confidentiality
restrictions that have not been waived and (C) have been generated by EXCO or by
a Third Party on behalf of the Joint Development Operator or Party Operator;

(xvi)
geographic information system data and shape files for the East Texas/North
Louisiana Area that (A) are in the possession of the Joint Development Operator
or Party Operator, as applicable, (B) are not subject to Third Party
confidentiality restrictions that have not been waived and (C) have been
generated by EXCO or by a Third Party on behalf of the Joint Development
Operator or Party Operator, including any data layers or points associated with
shape files such as lease expirations, depth severances and competitor drilling
locations;

(xvii)
at the reasonable request of a Participating Party, a copy of general land data
(as currently produced or compiled in the general course of business), inclusive
of budget projections data, division of interest calculations, quarterly acreage
reports or title curative for the East Texas/North Louisiana Area that are in
the possession of Joint Development Operator or Party Operator, as applicable,
are not subject to Third Party confidentiality restrictions that have not been
waived and have been generated by EXCO or by a Third Party on behalf the Joint
Development Operator or Party Operator;

(xviii)
at the reasonable request of a Participating Party that includes the applicable
data query or queries, Joint Development Operator shall, within 30 days after
receiving such request, provide such Participating Party with the results of
specific data queries on Joint Development Operator’s land systems and
databases; provided that the result of such queries provided to such
Participating Party shall be limited to only those properties in which such
Participating Party and Joint Development Operator own an interest under this
Agreement.”     


Page 4



--------------------------------------------------------------------------------



(e)
Section 3.10(b)(iv) shall be amended by replacing the phrase “for the purpose of
conducting HSSE and asset integrity audits” with the phrase “for the purpose of
conducting general audit activities, including conducting EHS and asset
integrity audits”.

(f)
Section 3.10(c) shall be amended by adding the following to the end of the
provision:

“In addition, Joint Development Operator (and any applicable Party Operator)
shall provide each Development Party with notice of any written disputes which
affect, or reasonably may affect, such Development Party’s leasehold or other
property interest in the Subject Oil and Gas Assets or Special Shallow Rights
Assets. Development Party shall be kept informed of material changes in the
progress of any such disputes and, at the request of a Development Party, Joint
Development Operator (and any applicable Party Operator) shall provide
Development Party with copies of all pleadings, demand letters, or other
material correspondence relating to any such dispute and make available
personnel familiar with such disputes to assist with Development Party’s
analysis and understanding of the dispute and to reasonably consider any views
Development Party may have on the handling of such dispute.”
(g)
Section 3.10(d) shall be deleted in its entirety and replaced with the
following:

“(d)
In addition to the other reports to be provided under this Section 3.10 and to
the rights of a Development Party to request information under this Agreement or
an Applicable Operating Agreement, for so long as EXCO or an Affiliate of EXCO
is the Joint Development Operator and BG or an Affiliate of BG is a Development
Party, EXCO shall provide employees and contractors of BG or its Affiliates with
unrestricted, on-demand, on-site access during regular business hours to EXCO’s
(and its Affiliates’) physical land records and electronic land management
system (as of the 2014 Amendment Effective Date, such system is Excalibur and
the applicable computer terminals accessing such system are located in Dallas,
Texas) for the purposes of manipulating, reviewing and working with land records
(including running queries and producing reports and summaries) related to
Subject Oil and Gas Assets and Special Shallow Rights Assets owned by BG or its
Affiliates. At BG’s cost and expense, EXCO shall cooperate with efforts by BG to
remotely access EXCO’s (and its Affiliates’) land data and information to the
extent related to such Subject Oil and Gas Assets and Special Shallow Rights
Assets. Notwithstanding the foregoing, EXCO shall only be required to provide
access to any such electronic land management system to the extent that (i)
providing such access would not violate the provisions of any applicable
software or other license (if necessary, after reasonable inquiry by EXCO to the
licensor seeking permission for such access), (ii) BG obtains any applicable
software or other license that may be required in connection with such access
(and BG acknowledges that none of EXCO or its Affiliates will be responsible for
obtaining any such license for


Page 5



--------------------------------------------------------------------------------



BG), and (iii) such land data and information held in electronic form related to
such Subject Oil and Gas Assets or Special Shallow Rights Assets is capable of
being separated from land data and information held in electronic form that is
related to other assets of EXCO or its Affiliates; provided that in each case of
(i), (ii) and (iii), EXCO shall use its reasonable efforts to assist in
accomplishing such requirement, but in no event shall EXCO or its Affiliates be
required to incur any third party costs or pay any fees in connection therewith
that BG is unwilling to reimburse.”
(h)
Section 3.10 shall be amended by adding the following subsections (e), (f) and
(g):

“(e)
For so long as EXCO or an Affiliate of EXCO is acting as Joint Development
Operator or Party Operator, EXCO (or such Affiliate) shall actively involve BG
in operations and activities which support Development Operations, including,
without limitation, by providing a representative of BG the opportunity to
participate in (or send another available BG representative to) organized
pre-scheduled meetings relating to the Subject Oil and Gas Assets (and, if
applicable, Special Shallow Rights Assets) and/or Development Operations,
including management team meetings, supply-chain meetings, organization or
functional meetings, EHS meetings and contractor committee meetings.

(f)
To assist BG with any asset disposition analysis or efforts relating to its
disposition of Subject Oil and Gas Assets (and, if applicable, Special Shallow
Rights Assets), for so long as EXCO or an Affiliate of EXCO is Joint Development
Operator, EXCO shall, at BG’s sole cost and expense and without any liability of
EXCO or its Affiliates whatsoever (except for liabilities arising due to the
willful misconduct of EXCO or its Affiliates), provide support services for any
such asset disposition analysis or efforts including, without limitation,
assisting with data presentation, providing responses to data requests by BG,
providing access to records and data for third party due diligence, and
gathering data for purchase and sale agreement representation and warranties;
provided that no employee of EXCO or its Affiliates shall be required to make
any presentations to potential purchasers. BG shall indemnify EXCO and its
Affiliates and their respective employees and representatives for any and all
claims and liabilities arising out of or related to any services provided
pursuant to this Section in connection with any such proposed asset disposition,
except for claims arising due to the willful misconduct of EXCO or its
Affiliates.

(g)
To the extent the applicable information has not previously been provided to BG
pursuant to a request under this Section 3.10(g) or prior to the 2014 Amendment
Effective Date, Joint Development Operator shall deliver to BG, within a
reasonable time period, not to exceed ninety (90) days following a request from
BG (which date shall be extended if reasonably requested by


Page 6



--------------------------------------------------------------------------------



Joint Development Operator considering the scope of the request), copies of any
files, records, maps, information, and data, whether written or electronically
stored, in its possession that relate to Subject Oil and Gas Assets and Special
Shallow Rights Assets in which BG or an Affiliate of BG holds an interest,
including (i) land and title records (including leases, abstracts of title,
title opinions and title curative documents); (ii) contract files; (iii)
correspondence; (iv) operations, environmental, production and accounting
records; and (v) production, facilities and well records and data (including
logs and cores); provided that if provision of such copies costs the Joint
Development Operator an amount in excess of fifty thousand dollars ($50,000),
then BG shall pay all the costs and expenses related to the provision of such
copies which exceed fifty thousand dollars ($50,000).”
(i)
Section 3.12(a) shall be amended by deleting the phrase “change in Control of
its ultimate parent company,” and replacing it with the phrase “change in
Control of its ultimate parent company (but excluding a change in Control
resulting from a management-led buyout of the public share ownership of such
Person and the conversion of such Person to a privately-held Person),”.

(j)
Section 3.12(b) shall be amended by deleting it in its entirety and replacing it
with the following:

“(b)
The allocation of Technical Services Costs by Joint Development Operator to
Development Operations, and the incurrence thereof by Joint Development Operator
and its Affiliates, shall be equitable and commercially reasonable, and Joint
Development Operator shall furnish details of its allocation procedures to a
Development Party upon request. The Joint Development Operator shall not be
entitled to receive duplicate payments for such Technical Services Costs. All
Technical Services Costs chargeable with respect to Development Operations shall
be chargeable to the Development Parties on a Calendar Month basis by Joint
Development Operator and each Development Party shall pay its Participating
Interest share thereof in accordance with Section 2.2. If any third party
participates in a Development Operation for which Technical Services Costs are
incurred, and such Technical Services Costs are properly chargeable to such
third party, Joint Development Operator (or the applicable Party Operator) shall
bill such third party for its working interest share of such Technical Services
Costs and not pass such share of such costs on to the Development Parties; and
any such amounts collected from third parties in connection therewith will be
shared by the Development Parties in accordance with their respective
Participating Interests (and Joint Development Operator or Party Operator, as
applicable, shall credit to each such other Development Party the proportionate
share to which such Development Party is entitled with respect to such amount
received by such Joint Development Operator or Party Operator).”


Page 7



--------------------------------------------------------------------------------



(k)
Section 4.1(p) shall be amended by deleting it in its entirety and replacing it
with the following:

“(p)
All notices and communications required or permitted to be given under Section
3.10 or Article 4 to the Development Parties or a Party Operator or the members
of the Operating Committee shall be sufficient in all respects if given in
writing and delivered personally, or sent by bonded overnight courier, or mailed
by U.S. Express Mail or by certified or registered United States Mail with all
postage fully prepaid, or sent by facsimile transmission (provided any such
facsimile transmission is confirmed either orally or by written confirmation),
or sent by pdf via e-mail, addressed to the appropriate Party at the address for
such Party shown below or at such other address as such Party shall have
theretofore designated by written notice delivered to the Party giving such
notice:


Page 8



--------------------------------------------------------------------------------



If to EXCO:
 
EXCO Resources, Inc.
12377 Merit Drive, Suite 1700
Dallas, Texas 75251
Attention: William L. Boeing, Vice President,
                     General Counsel, and Secretary
Telephone: (214) 368-2084
Fax: (214) 706-3409
E-mail: lboeing@EXCOResources.com
 
With a copy to:
 
Attention Harold L. Hickey
Telephone: (214) 368-2084
Fax: (214) 368-8754
E-mail: hhickey@excoresources.com
 
 
If to BG:
 
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002
Attention: Roger Coe
Telephone: (713) 599-4000
Fax: (713) 599-4250
E-mail: roger.coe@bg-group.com
 
 
BG US Production Company, LLC
811 Main Street, Suite 3400
Houston, Texas 77002
Attention: Chris Migura, Principal Counsel
Telephone: (713) 599-4000
Fax: (713) 599-4250
E-mail: chris.migura@bg-group.com
 



Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission or email during normal business hours (or, if not sent transmitted
during normal business hours, on the next business day), or upon actual receipt
by the addressee after such notice has either been delivered to an overnight
courier or deposited in the United States Mail, as the case may be. The Parties
may change the address, telephone numbers, facsimile numbers and email addresses
to which such communications are to be

Page 9



--------------------------------------------------------------------------------



addressed by giving written notice to the other Parties in the manner provided
in this Section 4.1(p).”


(l)
Section 4.1 shall be amended by adding the following subsection (q):

“(q)
Effective as of the 2014 Amendment Effective Date, at least ten (10) days prior
to each meeting of the Operating Committee, Joint Development Operator shall
deliver to the Development Parties (i) an organization chart for the
organization supporting Joint Development Operator’s activities, (ii) a proposed
allocation of employee or Secondee time for Joint Development Operator
activities during the upcoming Calendar Quarter, (iii) an assessment of whether
the preceding Calendar Quarter’s allocation of employee or Secondee time for
Joint Development Operator activities should be modified, and (iv) a general
listing of any significant activities performed or to be performed by employees
or Secondees during the current Calendar Quarter which are not Development
Operations or otherwise conducted for the benefit of both BG and EXCO or the
benefit of Affiliates of both of them pursuant to this Agreement (such as
efforts of EXCO or its Affiliates to support new business development or asset
dispositions in which BG does not participate; provided, however, that
proprietary information of EXCO and/or its Affiliates in which BG or its
Affiliates does not also have a proprietary interest shall not be required to be
included in such general listings), together with an estimate of the amount of
time spent or to be spent by each individual on such activities during such
Calendar Quarter. At a meeting of the Operating Committee each Calendar Quarter,
Joint Development Operator shall be prepared to explain and discuss how the
various operational departments of Joint Development Operator are resourced and
whether such allocation of resources should be modified.”

(m)
Section 4.7 shall be amended by adding the following subsection (g):

“(g)
Within ten (10) days after the end of each Calendar Month, Joint Development
Operator or Party Operator shall provide each Development Party with a list of
Development Operations Contracts relating to Development Operations that can
reasonably be expected to result in aggregate payment to the counterparty of
more than two hundred fifty thousand dollars (US$250,000), together with the
status of any negotiations or tender processes relating to any unexecuted
Development Operations Contracts as of the end of the Calendar Month.”

(n)
Section 9.2(a) shall be amended by adding the following sentence to the end of
the subsection:

“Within fifteen (15) days of the delivery of an Offer Notice, the Acquiring
Development Party shall provide the Non-Acquiring Development Parties with
access to complete

Page 10



--------------------------------------------------------------------------------



well files and all geological and geophysical, title, environmental, contract
and other information about the applicable Oil and Gas Assets (and if
applicable, the entity holding them) to which the Acquiring Development Party
has access.”
(o)
Section 9.2(b) shall be amended by deleting the phrase “a period of sixty (60)
days after receipt of the Offer Notice” and replacing it with the phrase “until
the end of the AMI Election Period”.

(p)
Section 9.2(e) shall be amended by deleting the phrase “within thirty (30) days
of its receipt of the Offer Notice stating that it does not agree with the
Acquiring Development Party’s statement of the Cash Value” and replacing it with
the phrase “within twenty (20) days of its receipt of the Offer Notice stating
that it does not agree with the Acquiring Development Party’s statement of the
Cash Value”.

(q)
Section 9.2 shall be amended by adding the following subsections (k) and (l):

“(k)
The Development Parties agree to use good faith efforts to keep each other
informed of any prospective Acquired Interest being pursued by each Development
Party or its Affiliates within the East Texas/North Louisiana Area prior to the
time that an Offer Notice is required under Section 9.2(a). Such obligation
shall be subject to confidentiality agreements entered into with third parties;
provided that each Development Party shall use its good faith efforts to (i)
provide notice of the prospective opportunity prior to entering into any
confidentiality agreement and (ii) have an exception included in such agreement
allowing disclosure to the other Development Parties and their Affiliates
subject to their execution of a substantially similar confidentiality agreement.

(l)
The area of mutual interest described in Section 9.1 and the applicable area of
mutual interest procedures set out in Section 9.2(a) through (k) shall be
extended until August 14, 2016, for any Acquired Interest that is located within
the Core AMI Area, but only with respect to that portion of any Acquired
Interest that is located within such area.”

(r)
Section 14.2 shall be amended by deleting such section in its entirety and
replacing it with the following:

“Notices. All notices and communications required or permitted to be given
hereunder, excluding any notices under Section 3.10 and Article 4 hereof (which
notices shall be governed by the provisions of Section 4.1(p) hereof), shall be
sufficient in all respects if given in writing and delivered personally, or sent
by bonded overnight courier, or mailed by U.S. Express Mail or by certified or
registered United States Mail with all postage fully prepaid, or sent by
facsimile transmission (provided any such facsimile transmission is confirmed
either orally or by written confirmation), addressed to the appropriate Party at
the address for such Party shown below or at such other address

Page 11



--------------------------------------------------------------------------------



as such Party shall have theretofore designated by written notice delivered to
the Party giving such notice:

 
If to EXCO:
 
 
EXCO Operating Company, LP
 
12377 Merit Drive, Suite 1700
 
Dallas, Texas 75251
 
Attention: President
 
Telephone: (214) 368-2084
 
Fax: (214) 368-8754
 
 
 
With a copy to:
  
 
EXCO Operating Company, LP
 
12377 Merit Drive, Suite 1700
 
Dallas, Texas 75251
 
Attention: William L. Boeing, Vice President,
 
                       General Counsel, and Secretary
 
Telephone: (214) 368-2084
 
Fax: (214) 706-3409
 
 
 
If to BG:
 
 
BG US Production Company, LLC
 
811 Main Street, Suite 3400
 
Houston, Texas 77002
 
Attention: Roger Coe
 
Telephone: (713) 599-4000
 
Fax: (713) 599-4250
 
 
 
 
with a copy to:
 
 
 
BG US Production Company, LLC
 
811 Main Street, Suite 3400
 
Houston, Texas 77002
 
Attention: Chris Migura, Principal Counsel
 
Telephone: (713) 599-4000
 
Fax: (713) 599-4250
 
 






Page 12



--------------------------------------------------------------------------------



Any notice given in accordance herewith shall be deemed to have been given when
delivered to the addressee in person, or by courier, or transmitted by facsimile
transmission during normal business hours (or, if not sent transmitted during
normal business hours, on the next business day), or upon actual receipt by the
addressee after such notice has either been delivered to an overnight courier or
deposited in the United States Mail, as the case may be. The Parties may change
the address, telephone numbers, and facsimile numbers to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 14.2.”
(s)
Each use of the term “HSSE” throughout the JDA shall be deleted and replaced
with the term “EHS”. The defined terms in Appendix I previously beginning with
the term “HSSE” and now beginning with the term “EHS” shall be reordered in the
appropriate alphabetic locations.

(t)
Appendix I shall be amended by deleting the definition for “HSSE” in its
entirety.

(u)
Appendix I shall be amended by deleting the definition for “Secondee” and
replacing it with the following:

“Secondee” means any employee of a Party or an Affiliate of a Party seconded
into the organization of Joint Development Operator or any of its Affiliates in
accordance with this Agreement, but shall exclude any GDP Member.
(v)
Appendix I shall be amended by adding the following definitions in their correct
alphabetic locations:

“AMI Election Period” shall mean (a) for Offered Interests with a value (in any
one or related series of transactions) of less than five hundred thousand
dollars ($500,000), from receipt of the Offer Notice until thirty (30) days from
receipt of the Offer Notice and a fully completed and accurate Transaction
Information Sheet for all such Offered Interests, extended for a period of five
(5) days following determination of the Cash Value (if applicable), and (b) for
all other Offered Interests, the sixty (60) days from receipt of the Offer
Notice and determination of the Cash Value (if applicable).
“Appalachia LLC Agreement” means that certain Second Amended and Restated
Limited Liability Company Agreement of EXCO Resources (PA), LLC dated June 1,
2010, between EXCO Resources (PA), LLC, BG US Production Company, LLC, and EXCO
Holding (PA), Inc., as amended from time to time, including pursuant to that
certain Amendment to the Second Amended and Restated Limited Liability Company
Agreement of EXCO Resources (PA), LLC dated as of even date herewith between
EXCO Resources (PA), LLC, BG US Production Company, LLC, and EXCO Holding (PA),
Inc.
“Core AMI Area” shall mean Sections 5,6,7,8,9,10 and 16 in 15N-15W Gloria’s
ranch related sections.

Page 13



--------------------------------------------------------------------------------



“EHS” shall mean Environmental, Health and Safety.
“GDP Member” shall mean a BG graduate development program member, as identified
by BG as such.
“2014 Amendment Effective Date” means October 14, 2014.
“Transaction Information Sheet” shall mean a description of property in the form
attached hereto as Exhibit “J”.
(w)
The JDA shall be amended by attaching Exhibit “J” attached hereto as Exhibit “J”
to the JDA.

3.
Application of Certain Provisions. The terms of Sections 13.1, 13.2, 14.1, 14.2,
14.3, 14.4, 14.6, 14.7, 14.8, 14.9, 14.10, 14.11, 14.12(a), 14.13 and 14.14 of
the JDA are incorporated herein by reference as if set out in full herein.

4.
Ratification. Except as amended herein, the terms and conditions of the JDA
shall remain in full force and effect. Any and all references to the JDA shall
hereafter refer to the JDA as amended by this Amendment.

[Signature page follows]




IN WITNESS WHEREOF, the Parties have executed this Amendment on the Execution
Date.


 
 
EXCO OPERATING COMPANY, LP
 
 
By: EXCO Partners OLP GP, LLC,
   Its general partner




 
 
By: /s/ WILLIAM L. BOEING        
Name: William L. Boeing
Title: Vice President and General Counsel


 
 
 
 
 
 
 
 
BG US PRODUCTION COMPANY, LLC


 
 
By: /s/ ROGER COE
Name: Roger Coe
Title: Vice President
 
 
 
SOLELY FOR THE PURPOSES OF AMENDMENTS TO SECTION 3.8:
 
EXCO RESOURCES (PA), LLC
 
 




 
 
By: /s/ WILLIAM L. BOEING        
Name: William L. Boeing
Title: Vice President and General Counsel






Page 14

